 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1116 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Supporting the goals and ideals of Multiple Sclerosis Awareness Week. 
 
 
Whereas multiple sclerosis can impact men and women of all ages, races, and ethnicities; 
Whereas more than 400,000 Americans live with multiple sclerosis; 
Whereas approximately 2,500,000 people worldwide have been diagnosed with multiple sclerosis; 
Whereas every hour of every day, someone is newly diagnosed with multiple sclerosis; 
Whereas it is estimated that between 8,000 and 10,000 children and adolescents are living with multiple sclerosis; 
Whereas the exact cause of multiple sclerosis is still unknown; 
Whereas the symptoms of multiple sclerosis are unpredictable and vary from person to person; 
Whereas there is no laboratory test available that definitely defines a diagnosis for multiple sclerosis; 
Whereas multiple sclerosis is not genetic, contagious, or directly inherited, but studies show there are genetic factors that indicate certain individuals are susceptible to the disease; 
Whereas multiple sclerosis symptoms occur when an immune system attack affects the myelin in nerve fibers of the central nervous system, damaging or destroying it and replacing it with scar tissue, thereby interfering with or preventing the transmission of nerve signals; 
Whereas in rare cases multiple sclerosis is so progressive it is fatal; 
Whereas there is no known cure for multiple sclerosis; 
Whereas the Multiple Sclerosis Coalition, an affiliation of multiple sclerosis organizations dedicated to the enhancement of the quality of life for all those affected by multiple sclerosis, recognizes, and celebrates Multiple Sclerosis Awareness Week; 
Whereas the Multiple Sclerosis Coalition’s mission is to increase opportunities for cooperation and provide greater opportunity to leverage the effective use of resources for the benefit of the multiple sclerosis community; 
Whereas the Multiple Sclerosis Coalition recognizes and celebrates Multiple Sclerosis Awareness Week during one week in March every calendar year; 
Whereas the goals of Multiple Sclerosis Awareness Week are to invite people to join the movement to end multiple sclerosis, encourage everyone to do something to demonstrate their commitment to moving toward a world free of multiple sclerosis, and to acknowledge those who have dedicated their time and talent to help promote multiple sclerosis research and programs; and 
Whereas this year Multiple Sclerosis Awareness Week is recognized during the week of March 8, 2010, through March 14, 2010: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Multiple Sclerosis Awareness Week; 
(2)encourages the President to issue a proclamation in support of the goals and ideals of Multiple Sclerosis Awareness Week; 
(3)encourages States, territories, possessions of the United States, and localities to support the goals and ideals of Multiple Sclerosis Awareness Week by issuing proclamations designating Multiple Sclerosis Awareness Week; 
(4)encourages media organizations to participate in Multiple Sclerosis Awareness Week and help educate the public about multiple sclerosis; 
(5)commends the efforts of the States, territories, and possessions of the United States who support the goals and ideals of Multiple Sclerosis Awareness Week; 
(6)recognizes and reaffirms the Nation's commitment to combating multiple sclerosis by promoting awareness about its causes and risks and by promoting new education programs, supporting research, and expanding access to medical treatment; and 
(7)recognizes all people in the United States living with multiple sclerosis, expresses gratitude to their family members and friends who are a source of love and encouragement to them, and salutes the health care professionals and medical researchers who provide assistance to those so afflicted and continue to work to find cures and improve treatments. 
 
Lorraine C. Miller,Clerk.
